Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 2, 1985, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Di Tucci, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statements to the police.
Judgment affirmed.
Under the circumstances, the police were justified in stopping the defendant, who matched the description of a suspect which had been obtained from a police radio transmission and a civilian informant (see, People v De Bour, 40 NY2d 210). Upon stopping the defendant, a sawed-off shotgun was observed in plain view and was therefore lawfully seized (see, People v Messam, 112 AD2d 449). Since the arrest of the defendant for possession of the weapon was lawful, his argument that his statements were the product of an unlawful arrest must fail (cf. Wong Sun v United States, 371 US 471). Brown, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.